Citation Nr: 1732555	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for orthopedic disabilities of the left and right foot.

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty service in the Army from March 1978 to April 1982.  He was a member of the Oklahoma National Guard from 1991 to 1999.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was last before the Board in September 2016.  At that time, the Board denied service connection for a low back disability, a neck disability, and gout of the feet.  The Board remanded the issues of service connection for orthopedic disabilities of the left and right foot and hypertension to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  An orthopedic disability of the left and right foot, did not manifest during active service or to a compensable degree within one year of separation from active duty and the most probative evidence establishes that the Veteran's current orthopedic disabilities of the left and right foot are not causally related to his active service or any incident therein.  

2.  Hypertension did not manifest during active service or to a compensable degree within one year of separation from active duty and is not otherwise related to the Veteran's military service, nor is it causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for orthopedic disability of the left and right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board does note that complete service treatment and personnel records, including those corresponding to the Veteran's period of active duty, are not of record.  The RO undertook substantial efforts to retrieve these records and was unable to do so.  Based on the RO's efforts and the unambiguous responses received from the service department, the Board agrees that further efforts to obtain them would be futile.  The Board observes that the Veteran has been duly notified and that the selected service treatment records which are of record were apparently provided by the Veteran himself.  


Background

As noted above, complete service treatment records are not available.  

Available service treatment records (STRs) include a January 1991 enlistment examination conducted in connection with the appellant's membership in the National Guard which shows that his feet were examined and determined to be normal.  His blood pressure was noted as 130/80.  The Veteran also completed a report of medical history on which he denied having or ever having had foot trouble, or high or low blood pressure.  

In January 1995, the Veteran reported that he was taking high blood pressure medication on a medical certificate.  A December 1999 letter from the Veteran's private physician indicates that the Veteran was taking Hytrin 4mg for high blood pressure.  

In August 2011, the Veteran submitted an original application for VA compensation benefits, seeking service connection for, inter alia, gout of the right foot condition and high blood pressure.  He indicated that his right foot gout had begun in February 1979 and that his high blood pressure had begun in February 1979.  As set forth in the Board's September 2016 decision, the Veteran later expanded his claim to include both feet and asserted that he had orthopedic foot disabilities in addition to gout.  As a result, he asked VA to consider his claims separately.  The Board denied the claim of service connection for gout in the September 2016 decision.  Thus, the only matter at issue is the Veteran's entitlement to service connection for orthopedic disabilities of the feet, in addition to hypertension.  

In support of his claim, the RO has obtained VA and private treatment records identified by the Veteran for the period of December 1997 to February 2017.

In pertinent part, these records include a November 2004 clinical record showing that the Veteran completed a report of medical history on which he indicated having had hypertension for 10 years.  A July 2008 private treatment record shows that the Veteran reported left foot pain, and denied any specific trauma.  An X-ray was taken and did not reveal any abnormalities.  An assessment of left 5th toenail with fungus infection was noted.

A February 2011 private treatment record indicates that the Veteran complained of heel pain.  He reported that the duration of the pain was more than 1 year.  A foot ankle X-ray was performed and revealed a large posterior prominence on calcaneus with soft tissue swelling.  An assessment of Achilles bursitis or tendinitis was noted.  In April 2011, the Veteran underwent surgery to repair the Achilles tendon of the right lower extremity, and an excision of a right calcaneal spur.   

In November 2011, the VA received a statement from the Veteran in support of his claim.  He asserted that his first episode with high blood pressure was in January 1982, and that he went to the clinic several times within his last 3 months of active duty.  He claimed over the years he has experienced unexplained episodes of high blood pressure readings.  The Veteran claimed that those episodes were related to anxiety attacks and PTSD, which had resulted in him obtaining emergency care.  The Veteran also asserted that the bone spur that formed in his heel is due to running in combat boots in service.  He reported that he had undergone 4 foot surgeries since April 2011.  

In a November 2011 statement, the Veteran's wife reported that he had gone to the hospital several times for what appeared to be blood pressure or heart problems.  She stated that the doctors could not find anything wrong with his heart, and ultimately were unable to find a cause for his reported symptoms.  She stated that although she is not a medical doctor, she thinks that his high blood pressure is related to his military service.  She also reported that doctors advised him that a bone spur on his heel had been growing for many years and could have come from the time he wore boots in the military.

In a November 2011 statement, Dr. T.S reported that the Veteran had a diagnosis of Achilles Tendinosis with spurring of the Calcaneus, and that he had been a patient since 2009.  Dr. T.S. opined that it is likely that the Veteran's foot condition may be secondary to his military service and poor fitting boots.

The Veteran was afforded a VA medical examination in November 2015.  The Veteran reported that his feet ached while running in boots during active duty.  He asserted that he was seen in the clinic for blisters on his feet in service.  The Veteran reported that in approximately 2012, he was diagnosed with bone spurs of both feet.  The examiner determined a diagnosis of calcaneal spur of the right and left foot.  The examiner opined that it is less likely than not that the Veteran's bilateral foot disability was incurred in or was aggravated by active service; is a result of a disease or injury incurred in or aggravated during a period of active duty for training (ACDUTRA); or is a result of an injury incurred in or aggravated during a period inactive duty for training (INACDUTRA); or is otherwise related to active service.  

The examiner reasoned that there was no indication of a significant foot injury on active duty by the available evidence, nor by the Veteran's reported history.  The medical record is silent during the periods of active duty, the reserve training period, and in the years 1999-2011 following active duty.  This is a 12 year period of silent records without foot complaints.  Aggravation was not supported as there was no evidence that a foot condition existed prior to or during active duty, ACDUTRA or INACDUTRA.  Therefore, it is not likely that the foot condition is otherwise in any other way related to active service.

During the November 2015 VA medical examination, the Veteran reported that intermittent elevations in blood pressure began at age 25.  He reported that he was not diagnosed and treated until 1997 for high blood pressure.  The Veteran stated that his treatment plan included taking Norvasc, clonidine, HCTZ, and avalide medication.   The examiner noted an average blood pressure reading of 159/78, and confirmed the diagnosis of hypertension.  The examiner opined that the Veteran's hypertension is less likely as not incurred in or aggravated by active service, a result of a disease or injury incurred or aggravated during a period of ACDUTRA, nor is a result of an injury incurred or aggravated during a period of INACDUTRA.   

The examiner's rationale is based on the lack of clinical objective evidence showing the Veteran being diagnosed with hypertension on active duty or within one year following active duty.  The earliest available date of diagnosis was actually noted on an Annual Medical Certificate in which the Veteran stated that his current medication was Calan and that he was treated for blood pressure.  This note is dated January 8, 1995.  The examiner also noted that this was addressed by the Veteran's treating medical provider on December 12/19/1999 as well.  Therefore, the Veteran was diagnosed and treated for hypertension during his INACDUTRA.

In a May 2016 statement, Dr. R.J.L. reported that the Veteran underwent an ostectomy of his left calcaneus with debridement and reattachement of the Achilles tendon in April 2016.  Dr. R.J. L. stated that the Veteran admitted that most of his symptoms started in the military when he trained.  The Veteran reported that he was required to wear combat boots during runs, obstacles, or physical training.  Dr. R.J.L. asserted that it is suggested that Haglund deformity can be exacerbated by shoe wear and may be something to consider when evaluating.  

In an August 2016 statement, the Veteran reiterated his assertion that his current foot disability is due to the Army not providing him proper foot wear during training.  

In a February 2017 VA Addendum Medical Opinion, the examiner noted that from 1991 to 2011, the medical records are silent regarding reports of foot pain.  The examiner opined that it is less likely than not that the Veteran's bilateral foot disability (to include Haglund's deformity) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a periods of INACDUTRA; or is otherwise related to active service.

The VA examiner's rationale is based on there being no indication of a significant foot injury on active duty by the available evidence nor by the Veteran's reported history.  If the foot condition were to have occurred on active duty, to include being caused by wearing combat boots without internal support during long marches and while running, one would have expected to have seen objective documentation of foot complaints either during or soon after active duty.  Instead, the medical record is silent during the periods of active duty, the reserve training period, and in the years 1999 - 2011 following active duty.  There is a 12 year period of silent records without foot complaints.   The examiner noted that Haglund's deformity is not a new diagnosis but instead the cause of the previously noted diagnoses.  This deformity resulted in the above previously diagnosed bursitis/tendonitis which resulted in the ostectomy of the calcaneus with debridement and reattachment of the Achilles in 2011, right foot and 2016, left foot.  The examiner also determined that aggravation was not supported as there was no evidence that a foot condition existed prior to or during active duty, ACDUTRA or INACDUTRA.

In the February 2017 VA Addendum Medical Opinion, the examiner also opined that following medical literature review, the Veteran's hypertension is less likely than not secondary to his service connected PTSD.  The examiner further opined that it is less likely than not that the PTSD aggravated hypertension beyond its natural progression as there is no evidence that the hypertension worsened beyond its natural progression in review of the available medical records.  The examiner reasoned that when the Veteran was seen in the emergency room for treatment of chest pain and shortness of breath, those symptoms were subsequently attributed to panic attacks.  Review of the records indicates episodic episodes of increased blood pressure with these panic attacks, but the Veteran was not diagnosed with hypertension and treated until 1997, per his report.  

The examiner explained that in review of peer reviewed medical journals it is noted that the pathogenesis of primary hypertension is not well understood.  A variety of possible risk factors have been associated with hypertension.  These risk factors include family history of hypertension, high dietary sodium intake, excess alcohol intake, black race, obesity, dyslipidemia, sedentary lifestyle, Vitamin D deficiency.  The literature does show that there are many correlations and associations between PTSD and hypertension, however, there is no definitive link between PTSD and the development or hypertension per medical literature review.  (Up to Date, 2016)  It is known that essential hypertension has not been directly related to anxiety or neurosis.  While it is well known that stress transiently elevates blood pressure in all individuals {fight or flight response} this is a normal response to catecholamine release and such temporary elevation does not aggravate or cause the underlying condition of hypertension.  (Up to Date, 2016)


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the "active military, naval, or air service."  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including cardiovascular-renal disease such as hypertension, and arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Evidentiary presumptions, however, including the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (noting that "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Orthopedic disabilities 

The Veteran seeks service connection for orthopedic disabilities of the left and right foot.  He contends that these disabilities are due to training in combat boots while on active duty.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for orthopedic disabilities of the left and right foot.  

As a preliminary matter, the Board finds that the most probative evidence of record establishes that an orthopedic disability of the feet was not present during any period of active service.  As set forth above, the Veteran's January 1991 National Guard enlistment examination shows that his feet were examined at that time and affirmatively determined to be normal.  In addition, the Veteran completed a report of medical history on which he denied having or ever having had foot trouble.  Moreover, in July 2008, the Veteran sought treatment for pain at the base of the left 5th metatarsal.  At that time, he denied any specific trauma.  There were no other complaints pertaining to the left foot or the right foot.  The Board finds that had the appellant been experiencing additional foot symptoms, he would have reported it at the time.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Board notes that examination at that time, including X-ray studies, revealed that no abnormalities were present besides a fungal infection of the left 5th toenail.

In fact, the first clinical notation of a foot disability is in February 2011, when the Veteran sought treatment for heel pain of more than one year.  A foot/ankle X-ray was performed and revealed a large posterior prominence on calcaneus with soft tissue swelling.  However, the record is negative of any correlation to his military service.  

Based on the foregoing, the Board finds that the most probative evidence establishes that chronic disabilities of the right or left foot were not present during any period of active service, nor was arthritis manifest to a compensable degree within one year of his separation from active duty.  

Although the record shows that these conditions were not present during active service, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and active service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The Board notes that the record on appeal contains conflicting medical opinions in this regard.  As set forth in more detail above, the record contains a November 2011 opinion from Dr. T.S. to the effect that it is likely that the Veteran's foot condition may be secondary to his military service and poor fitting boots.  Also of record is a May 2016 statement by Dr. R.J.L., who suggested that Haglund deformity can be exacerbated by shoe wear.

On the other hand, the record also contains the November 2015 opinion from the VA examiner who concluded it is less likely than not that the Veteran's bilateral foot disability incurred in or was aggravated by active service; is a result of a disease or injury incurred in or aggravated during ACDUTRA or INACDUTRA.  The examiner reasoned that there was no indication of a significant foot injury on active duty by the available evidence, nor by the Veteran's reported history.  The medical record is silent during the periods of active duty, the reserve training period, and in the years 1999-2011 following active duty. 

The record also contains the February 2017 opinion from the VA examiner who concluded it is less likely than not that the Veteran's bilateral foot disability (to include Haglund's deformity) was incurred in or was aggravated by active service, or is a result of a disease or injury incurred or aggravated during periods of ACDUTRA or INACDUTRA.  The VA examiner reasoned that there was no indication of a significant foot injury on active duty by the available evidence or by the Veteran's reported history.  The examiner also noted the absence of any indication of a foot disability or injury during the reserve training period, and in the years 1999 - 2011. 

After carefully considering conflicting opinions discussed above, the Board finds that the VA medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals with the expertise necessary to opine on the question at issue in this case.  In addition, the examiners reviewed the entire record on appeal and expressly considered the Veteran's contentions, factors which further increase the weight of their opinions.  The examiners specifically addressed the Veteran's medical history, referenced pertinent information in the record, and provided a very detailed and thorough rationale for their conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The opinon from Dr. T.S, on the other hand, contains no rationale.  There is no indication he had the benefit of reviewing the service records nor the medical history following active service to substantiate this opinion.  Both Dr. T.S.'s suggestion that the Veteran's bilateral foot condition "may be" secondary to his military service and poor fitting boots, and Dr. R.J.L.'s suggestion that Haglund deformity "can be" exacerbated by shoe wear are framed in more speculative terms that those of the VA examiners, which also reduces their probative value.  It is well established that medical opinions that are inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting a Veteran's death was not sufficient).  Given the applicable standard of proof, the Board finds that the statements of Dr. T.S.'s and Dr. R.J.L. are insufficient to support an award of service connection and certainly do not equal or outweigh the extremely probative VA medical opinions evidence discussed above.

The Board acknowledges the contentions of the Veteran and his wife, that his bilateral foot condition is related to service.  As lay persons, neither has shown that they possess specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the specific foot disabilities the Veteran displays are matters not capable of lay observation, and require medical expertise to determine.  Questions of competency notwithstanding, the Board concludes that their opinions as to the etiology of the Veteran's bilateral foot condition are outweighed by that of the November 2015 and February 2017 VA examiners, who possess a higher degree of expertise.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for orthopedic disabilities of the left and right foot.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Hypertension

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

As a preliminary matter, the Board notes that service treatment records corresponding to the Veteran's active service do not document any complaints, treatment, or diagnosis of hypertension.  As noted above, the Veteran's service treatment records from his active duty service in 1978 to 1982 are not of record.  However, STRs corresponding to his enlistment in the National Guard show that in January 1991, his blood pressure was noted as 130/80.  In addition, the Veteran completed a report of medical history on which he denied having or ever having had high or low blood pressure.  The Board has considered the Veteran's recent recollections to the effect that he had high blood pressure during his period of active duty, but assigns greater probative weight to the contemporaneous record (i.e. his January 1991 report that he had never experienced high blood pressure) than more recent recollections made in the context of a claim for monetary benefits.  

The first documented report of high blood pressure in the clinical evidence of record is in January 1995, when the Veteran reported he was taking high blood pressure medication.  Other clinical evidence of record indicates that the Veteran was not formally diagnosed as having hypertension until 1997.  Although this occurred during the Veteran's membership in the National Guard, there is no indication that he developed hypertension during a period of ACDUTRA and he has not contended otherwise.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

There is also no indication that hypertension manifested within one year of his separation from active duty.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current hypertension to his active service or any incident therein, and the Veteran has not contended otherwise.

Indeed, as discussed above, the November 2015 VA examiner opined that the Veteran's hypertension is less likely as not incurred in or aggravated by active service, a result of a disease or injury incurred or aggravated during a period of ACDUTRA, nor is a result of an injury incurred or aggravated during a period of INACDUTRA.  The examiner's rationale is based on the lack of clinical objective evidence that the Veteran was diagnosed with hypertension on active duty nor within one year following active duty.  The earliest available date of diagnosis was January 8, 1995, on an Annual Medical Certificate in which the Veteran stated that his current medication was Calan and that he was treated for blood pressure.  For these reasons, the Board finds that service connection for hypertension on a direct or presumptive basis is not warranted.  

As set forth above, the Veteran has contended that his hypertension is secondary to his service-connected PTSD.  In order for a claimant to prevail on the issue of entitlement to secondary service connection, the record must contain evidence establishing a connection between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  

After reviewing the record, the Board finds that the preponderance of the evidence is against the claim of secondary service connection.  As set forth above, the February 2017 VA Addendum examiner opined that Veteran's hypertension is less likely than not secondary to service-connected PTSD.  The examiner further opined that it is less likely than not that the PTSD aggravated hypertension beyond its natural progression.  The examiner considered the pertinent evidence of record when providing his opinion, including the Veteran's reports that he was seen in the emergency room for treatment of chest pain and shortness of breath which were subsequently attributed to panic attacks.  He explained, however, that although the medical literature showed associations between PTSD and hypertension, there is no definitive link between PTSD and the development or hypertension and it is known that essential hypertension has not been directly related to anxiety or neurosis.  The examiner further noted, that while it is well known that stress transiently elevates blood pressure in all individuals {fight or flight response}, this is a normal response to catecholamine release and such temporary elevations do not aggravate or cause the underlying condition of hypertension.  (Up to Date, 2016)

To the extent that the Veteran asserts that his hypertension is secondary to his service-connected PTSD, on the theory that his hypertension is related to anxiety attacks, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  Questions of competency notwithstanding, the Board concludes that the Veteran's opinion as to the etiology of his hypertension is outweighed by that of the November 2015 and February 2017 VA examiners, who possesses a higher degree of expertise.  

The Board assigns the VA medical opinions great probative weight, as they were provided by medical professionals with appropriate expertise to opine on the matter at issue.  Moreover, those opinions were based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  The Board notes that there is no other medical evidence of record which contradicts those opinions or otherwise suggests a link between the Veteran's current hypertension to active service or to a service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension, to include as secondary to PTSD, therefore, the appeal in this matter must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for orthopedic disabilities of the left and right feet is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied.




____________________________________________
K. Conner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


